Case 3:19-cv-00221-TMB Document 5-3 Filed 11/14/19 Page 1 of 5Exhibit C
                                                             Page 1 of 5
Case 3:19-cv-00221-TMB Document 5-3 Filed 11/14/19 Page 2 of 5Exhibit C
                                                             Page 2 of 5
Case 3:19-cv-00221-TMB Document 5-3 Filed 11/14/19 Page 3 of 5Exhibit C
                                                             Page 3 of 5
Case 3:19-cv-00221-TMB Document 5-3 Filed 11/14/19 Page 4 of 5Exhibit C
                                                             Page 4 of 5
Case 3:19-cv-00221-TMB Document 5-3 Filed 11/14/19 Page 5 of 5Exhibit C
                                                             Page 5 of 5
